Citation Nr: 1531280	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on June 14, 2013.

(The issues of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the extremities, and a prostate disability are the subject of a separate decision by the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from June and August 2013 decisions of the Department of Veterans' Affairs (VA) Medical Center in Bay Pines, Florida.  


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities and is not participating in a rehabilitation program.

2.  VA did not provide prior authorization for the medical services provided at Lehigh Regional Medical Center (Lehigh) on June 14, 2013.

3.  The treatment received on June 14, 2013 was not for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on June 14, 2013 are not met.  38 U.S.C.A. §§ 1703(a), 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this case in that the facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to reimbursement of unauthorized medical expenses.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).  

Analysis

A veteran may be eligible for payment or reimbursement for medical services not previously authorized in accordance with 38 U.S.C.A. §§ 1725 or 1728.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Entitlement to payment or reimbursement of medical expenses incurred at a non VA facility under 38 U.S.C.A. § 1728 requires that: (a) the care and services rendered were for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or for any  injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App.  45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act (VMHCBA) also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. 
§ 1725 for emergency treatment for non service-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met:  

(a)  The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;  

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h)  The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.  

As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); Smith v. Derwinski, 2 Vet. App. 378 (1992); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994). 

The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54.

In this case, the Veteran is seeking entitlement to payment or reimbursement from VA concerning medical expenses incurred for services rendered at Lehigh on June 14, 2013.

Treatment records from Lehigh dated on June 14, 2013, the Veteran's August 2013 notice of disagreement, and his February 2014 substantive appeal (VA Form 9) indicate that he was pulling a hose in his yard on the evening of June 13, 2013 when he felt something pop in his left lower leg.  He subsequently experienced pain in the leg (but no swelling), took a pain reliever, and had difficulty sleeping due to the leg symptoms.  His leg was swollen on the morning of June 14, 2013, he "thought [he] had a broken leg," and he made his way to Lehigh for treatment.  Although he would have normally gone to VA, he explained that he was unable to drive to VA or walk because of his leg symptoms.

The Veteran presented to the emergency department at Lehigh via walk-in with a complaint of acute pain in the left calf area with associated swelling and tenderness.  He was able to partially bear weight, but assistance was required.  The symptoms began acutely the previous night and became persistent on the morning of June 14, 2013.  He had taken prescription medications (e.g., hydrocodone) to treat his symptoms.  He did not experience any fever, numbness, or tingling.

Examination of the left leg revealed pain, moderate swelling, and moderate/marked tenderness in the calf.  Also, the left calf was bigger than the right, the extremity was cool, and there was sluggish capillary refill.  The Veteran's extremities were otherwise grossly normal, there was no evidence of any deformity, ecchymosis, or erythema, ranges of motion were intact in all extremities, and sensation was also intact.  Also, there was no appreciated bluish discoloration or increased warmth.  Ultrasound studies of the left lower extremity were all normal.  The Veteran was diagnosed as having an acute myofascial strain, his condition was stable and his symptoms had improved at the time of discharge, an ace wrap was applied, he was prescribed medications to alleviate his symptoms, and he was discharged to home/self-care with crutches.

In November 2013, the VA Chief Medical Officer (CMO) reviewed the Veteran's records and explained that the Veteran had presented to the emergency department at Lehigh on June 14, 2013 with a complaint of lower extremity pain related to trauma which had occurred on June 13, 2013.  He was diagnosed as having a myofascial strain and was discharged the same day with narcotic medications and crutches.  The CMO concluded that payment for the costs of the medical expenses at Lehigh were to be denied because VA was available to take care of a minor trauma at the time that the Veteran went to the emergency department.

There is no evidence that the Veteran contacted VA at any time prior to his treatment at Lehigh on June 14, 2013, and he has not indicated that VA provided authorization prior to his non-VA treatment on that date.  Hence, the Board finds that VA did not give prior authorization for the Veteran's treatment at Lehigh on June 14, 2013.  

As for whether the Veteran is entitled to payment or reimbursement for the expenses incurred due to his unauthorized treatment, he has no service-connected disabilities and there is no evidence that he is a participant in a rehabilitation program.  Therefore, reimbursement for his private medical expenses under 38 U.S.C.A. § 1728 is not warranted.  38 U.S.C.A. § 1728; C.F.R. § 17.120.    

With regard to whether the Veteran is entitled to payment or reimbursement under the VMHCBA pursuant to 38 U.S.C.A. § 1725, the evidence reveals that the treatment received on June 14, 2013 was not for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Specifically, the treatment received on that date was for leg pain and swelling that had resulted from an injury that occurred the previous evening.  The Veteran has reported that he thought his leg was broken, but critically he did not feel the need to seek immediate medical attention after his injury.  Rather, he managed his symptoms with a pain reliever and waited until the next morning to seek treatment.  Although he has contended that he was unable to drive to VA due to his leg symptoms, he appears to have indicated in his August 2013 notice of disagreement that he drove himself to Lehigh.  Specifically, he stated that after being released from Lehigh, he "made it home and was not able to drive [his] car anymore and maintain a safe driving" due to pain.  Furthermore, the treatment records from Lehigh indicate that he was able to partially bear weight (albeit with assistance) and that an examination of his leg was normal other than for pain, tenderness, and swelling.

In light of the above, it is apparent that a prudent layperson who possesses an average knowledge of health and medicine would not have reasonably expected the absence of immediate medical attention on June 14, 2013 to result in placing the health of the Veteran in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part (especially in light of the fact that the Veteran's injury occurred the previous day).  In order to be eligible for payment or reimbursement under the VMHCBA, the Veteran must meet all of the requirements listed in 38 C.F.R. § 17.1002, as outlined above.  Regardless of any of the criteria under 38 C.F.R. § 17.1002 that may be met in this case, the Veteran did not receive non-VA treatment on June 14, 2013 for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Therefore, entitlement to payment or reimbursement under the VMHCBA is also not warranted. 

The Board cannot grant the Veteran's claim unless the facts of the case meet all of the requirements under 38 C.F.R. § 17.1002.  As all of the requirements of 38 C.F.R. § 17.1002(b) are not satisfied, the Board must deny the claim.  The Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on payment or reimbursement for the costs of unauthorized non-VA medical care.  38 U.S.C.A. § 7104(a) (West 2014); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the United States Court of Appeals for Veterans Claims pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).

As the disposition of this case is based on law and not the facts of this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on June 14, 2013 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


